

Exhibit 10.59


FINANCIAL CONSULTING AGREEMENT


THIS AGREEMENT (the "Agreement") is made effective as of February 9, 2006
between GHILLIE FINANZ, S.A., a Swiss corporation, maintaining an office at
Bundesstrasse 3, 6304 Zug CH, Switzerland, telecopier: (415)
981-5301(hereinafter the "Consultant") and DALRADA FINANCIAL CORP., a Delaware
corporation, maintaining an office at 9449 Balboa Avenue, Suite 211, San Diego,
CA 92123, telecopier: (858) 613-1311 (hereinafter the "Company").


R E C I T A L S:


A. Consultant, through its officers and employees, has considerable experience
in financial consulting, and corporate finance.


B. Company desires to be assured of the association and services of Consultant
in order to avail itself of Consultant's experience, skills and abilities, and
background and knowledge to facilitate Company's investment strategy and
business plan, and is therefore willing to engage Consultant upon the terms and
conditions herein contained.


C. Consultant agrees to be engaged and retained by Company upon said terms and
conditions.


NOW, THEREFORE, in consideration of the recitals, promises, and conditions set
forth in this Agreement, the Company and the Consultant hereby agree as follows:


1. Services. The Company hereby retains Consultant to be a financial consultant
to the Company and on a regular basis, to render such advice, consultation and
information to the Board of Directors, officers or agents and employees of the
Company regarding corporate finance. The Company hereby retains Consultant to
perform these services for the Company. Consultant will provide up to ten (10)
hours per month to the Company.


2. Term. The term of this Agreement shall be for a period of twenty-four (24)
months commencing the date of this Agreement (the “Term”).


3. Compensation. Company agrees to compensate Consultant for the services to be
provided hereunder by issuing and delivering to Consultant Class A Warrants of
the Company representing the right to purchase up to 5% of the Fully-Diluted
Common Stock of the Company (the “Warrant”). The Warrant is identical to and the
holder of the Warrant has the same rights and benefits granted to other holders
of Class A Warrants, including but not limited to those rights relating to
registration, reservation, and indemnification as set forth and described in a
certain Subscription Agreement among the Company and Subscribers entered into
about the date of this Agreement relating to the sale of not less than
$5,000,000 of principal amount of convertible promissory notes of the Company.


4. Expenses. Company agrees to pay all reasonable business expenses authorized
by Company and incurred by Consultant in furtherance of the business of Company,
including travel, food, lodging and entertainment expenses, upon presentation by
Consultant of receipts.


5. Relationship of Parties. This Agreement shall not constitute an
employer-employee relationship. It is the intention of each party that
Consultant shall be an independent contractor and not an employee of the
Company. Consultant shall not have authority to act as an agent of the Company
except when such authority is specifically delegated to Consultant by the
Company. Subject to the express provisions herein, the manner and means utilized
by Consultant in the performance of Consultant's services hereunder shall be
under the sole control of the Consultant. All compensation paid to Consultant
shall constitute earnings to Consultant from self-employment income. Company
shall not withhold any amounts therefrom as federal or state income tax
withholding from wages or as employee contributions under the Federal Insurance
Contributions Act (Social Security) or any similar federal or state law
applicable to employers and employees.
1

 
 

--------------------------------------------------------------------------------

 
6. Benefit of Agreement. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective legal representatives,
administrators, executors, successors, subsidiaries, and affiliates.


7. Governing Law. This Agreement is made and shall be governed and construed in
accordance with the laws of the State of New York.


8. Assignment. Any attempt by either party to assign any rights, duties, or
obligations which arise under this Agreement without the prior written consent
of the other party shall be void and shall constitute a breach of the terms of
this Agreement.


9. Termination. This Agreement may be terminated after the initial term by
either party upon written notice delivered at least thirty (30) days prior to
the end of the Term, however all amounts payable to the Consultant for
transactions initiated prior to termination shall accrue and be payable
regardless of when a closing actually occurs.


10. Litigation Expenses. If any action at law or in equity is brought by either
party to enforce or interpret the terms of this Agreement, the prevailing party
shall be entitled to reasonable attorney's fees, costs, and disbursements in
addition to any other relief to which it may be entitled.


11. Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be deemed to be properly given when personally served
in writing or when three business days after deposited in the United States
mail, postage prepaid, addressed to the other party at the address appearing
above or one business day after transmission by telecopier to the number
appearing above. Either party may change its address by written notice made in
accordance with this section.


IN WITNESS WHEREOF, the parties have executed this Financial Consulting
Agreement as of the day and year first above written.


DALRADA FINANCIAL CORP.   GHILLIE FINANZ, S.A.
("Company")      (“Consultant”)




/s/ Brian Bonar     /s/ W. Coleson
By:_____________________________________ _______________________________________
Name:
Title:


2

 
 

--------------------------------------------------------------------------------

 